In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             ___________________

                              NO. 09-15-00160-CR
                             ___________________

                 BEATRIZ NOYOLA-NAVARRO, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 5
                     Montgomery County, Texas
                      Trial Cause No. 13-286349
__________________________________________________________________

                         MEMORANDUM OPINION

      Beatriz Noyola-Navarro appeals her conviction for driving while

intoxicated, a class B misdemeanor. Tex. Penal Code Ann. § 49.04(a), (b) (West

Supp. 2016).1 Before trial, Noyola-Navarro filed a motion to suppress evidence,

claiming that no probable cause existed to warrant the police stopping her car,

which resulted in her arrest for driving while intoxicated. The trial court denied

      1
        We cite the current version of the Texas Penal Code, as any amendments to
the provisions at issue do not affect the outcome of this appeal.
                                           1
Noyola-Navarro’s motion to suppress. Based on her plea agreement with the State,

the trial court, immediately after ruling on the motion to suppress, proceeded to

hear Noyola-Navarro’s plea. In accordance with Noyola-Navarro’s plea-bargain

agreement with the State, she pled guilty to driving while intoxicated, and the court

sentenced her to three days in the Montgomery County Jail, imposed a $1,000 fine,

and ordered that Noyola-Navarro pay court costs. Subsequently, the trial court

certified that Noyola-Navarro’s case was a plea-bargain case and gave Noyola-

Navarro the right to appeal only as to matters “raised by written motion filed and

rule[d] on before trial and not withdrawn or waived[.]” See Tex. Code Crim. Proc.

Ann. art. 44.02 (West 2006); Tex. R. App. P. 25.2(a)(2). The clerk’s record

includes a copy of the trial court’s certification regarding Noyola-Navarro’s right

to appeal.

      On     appeal,   Noyola-Navarro    presents   two   issues   challenging   the

voluntariness of her plea and the sufficiency of the evidence to support her

conviction. However, in her appeal, Noyola-Navarro does not raise any issues that

argue the trial court should have granted her motion to suppress. Significantly, the

trial court’s certification regarding Noyola-Navarro’s right to appeal did not allow

Noyola-Navarro to raise issues beyond the scope of the matters the trial court

certified for appeal, and the two issues that Noyola-Navarro argues in her brief are

                                         2
wholly unrelated to her motion to suppress, which was the only pretrial motion that

she filed.

      Section 44.02 of the Texas Code of Criminal Procedure authorizes trial

courts to restrict a defendant’s right to appeal to those matters raised in pretrial

motions on which the defendant secures a ruling. See Tex. Code Crim. Proc. Ann.

art. 44.02. Because the trial court did not authorize Noyola-Navarro to appeal the

matters she challenges in the two issues she raises in her brief and she did not

secure a ruling prior to trial on them, the two issues on which she seeks our review

were not properly preserved for review. See Goyzueta v. State, 266 S.W.3d 126,

136 (Tex. App.―Fort Worth 2008, no pet.).We overrule issues one and two, and

we affirm the trial court’s judgment.

      AFFIRMED.



                                              ______________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on February 1, 2016
Opinion Delivered November 2, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.



                                          3